Citation Nr: 0508922	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for internal derangement of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for internal derangement of the left knee.

In January 2003, the Board remanded the veteran's case to the 
RO to schedule a travel board hearing.  The veteran testified 
before the undersigned Board member at a travel board hearing 
at the RO in April 2003.  A transcript of the hearing is of 
record.  In October 2003, the Board remanded the veteran's 
case to the RO for further development.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1. VA has obtained all evidence necessary for adjudication of 
this claim.

2. The veteran's left knee disability, noted at the time of 
his service entrance examination, clearly preexisted his 
entry upon active military service.

3. The veteran's preexisting left knee disorder underwent no 
demonstrated increase in severity, including beyond natural 
progress, during his period of active military service.


CONCLUSION OF LAW

The veteran's preexisting left knee disability was not 
aggravated during active military service.  38 U.S.C.A. §§ 
101(24), 1131, 1153 (West 2002); 38 C.F.R. § 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in July 2001, after the enactment of the VCAA.  

Letters dated in September 2001, August 2002, and January 
2004 provided the veteran the notice required under the VCAA 
and the implementing regulations.  Although the letters did 
not specifically inform the appellant to submit any pertinent 
evidence in his possession, they informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf.  

Additionally, the August 2002 statement of the case and 
October 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The January 2003 and October 2003 Board remands also 
provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

During the veteran's March 1963 preenlistment physical 
examination, he noted a history of a knee injury in 1959, in 
which the left medical meniscus was ruptured.  He was seen at 
a local hospital.  He noted no recurrence of symptoms and no 
pain or locking.

In July 1963, the veteran sought treatment for an injury to 
his left knee.  The treatment report revealed the veteran 
stating a history of a left knee injury in 1959 with marked 
effusion and disability.  He had recurrent effusion since he 
started training in service.  The current injury occurred 
while the veteran was jumping a bar.  He stated he twisted 
his knee.  The diagnosis was internal derangement of the left 
knee.  The examiner noted that this diagnosis existed prior 
to enlistment.

A July 1963 report of the Board of Medical Survey (BMS) 
revealed the veteran stating since he sustained an injury to 
his left knee in 1959, he had been subject to frequent 
recurrent episodes of left knee effusion and pain and 
locking.  Surgery was recommended repeatedly, but he always 
refused.  He also stated that since arriving in the service, 
he had experienced nightly effusion and recurrent locking of 
his left knee.  The BMS found that the veteran had a non-
acceptable defect and recommended that he be discharged from 
the service.  The BMS also found that the statement in the 
veteran's health record that his ruptured left medial 
meniscus was not disqualifying was in error.  The BMS also 
opined that the veteran's left knee injury pre-existed 
service and there was no evidence of permanent aggravation.

In July 1963, the veteran signed a form certifying that he 
understood the BMS's finding that his knee injury was not 
incurred in or aggravated by service and was pre-existing 
service.  The form also explained that he was entitled to a 
hearing and if he did not demand a hearing, he would be 
discharged from the service with no disability or severance 
pay.


In July 2001, the veteran filed a claim for service 
connection for a left knee disability stating his knee was 
injured in basic training on the obstacle course.

In October 2001, the veteran submitted medical records from 
Platte County Memorial Hospital dated in May 1998, which show 
treatment for left knee cellulitis.

In February 2002, the RO denied the veteran's claim stating 
that his knee disability pre-existed service and was not 
permanently aggravated by service.

In April 2002, a VA X-ray of the veteran's  left knee 
obtained, which revealed mild irregularity of the subchondral 
bone in the medial femorotibial joint compartment.  There was 
no evidence of knee effusion.

The veteran submitted VA outpatient records dated from April 
2002 to July 2002.  At his initial visit to the VAMC 
outpatient treatment facility in April 2002, he complained of 
pain in his left knee, which was also locking up.  He had 
some buckling of the knee for two to three weeks.  The 
diagnosis was knee arthralgia and degenerative joint disease.  
Until July 2002, he returned various times to the VAMC 
outpatient facility for injections and follow-up treatment 
for the knee.

In the veteran's August 2002 substantive appeal, he stated he 
disagreed that his injury was not aggravated by service.  He 
stated he received 10 percent disability when he left the 
service.  He also stated he injured his knee while playing 
football, but the injury was torn ligaments and torn 
cartilage, not internal derangement of the knee.  In 
addition, he argued his military records show he passed his 
physical fitness test, he was almost finished with Basic 
training, and he was placed in squad leader position in his 
platoon.

In the veteran's representative's January 2003 written brief 
presentation, he argued that under 38 C.F.R. § 3.304(b), 
there is a presumption of soundness at enlistment unless a 
disease is noted in the examination report at time of 
entrance into service, or clear and unmistakable evidence 
demonstrates a disease or injury existed prior to service.  
The representative argued that the veteran was presumed sound 
at enlistment.

In January 2003, the veteran sought VA outpatient treatment 
complaining of left knee pain.  The diagnosis was 
degenerative joint disease of the left knee.

During a travel board hearing at the RO in April 2003, the 
veteran testified that he had a knee injury as a freshman in 
high school.  He continued to play football for four years.  
He did not have any problems with his knee during those four 
years.  He stated he injured his knee in the Marine Corps 
while performing training.  He jumped over a fence and landed 
on his left knee.  At the time he was carrying a 60-pound 
backpack.  He went to the hospital to receive treatment.  He 
also testified that the physicians that treated him 
immediately after his discharge are now deceased.

The RO received the veteran's Social Security Administration 
(SSA) records in January 2004.  The SSA records included 
medical records.  The records indicated he received 
disability for coronary artery disease, recurrent 
gastrointestinal bleeding, degenerative osteoarthritis and 
severe hypertension.  The medical records did not include any 
specific treatment of the veteran's left knee.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).

Service connection may additionally be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1131 (West 2002).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111 (West 2002), the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before the VA's duty under the 
second prong of this rebuttal standard attaches.  VAOPGCPREC 
3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

The veteran argues that his current left knee disability was 
incurred in service and did not pre-exist service.  He also 
argues that according to 38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b), there is a presumption of soundness upon 
enlistment with respect to his left knee disability.

The Board notes that during the veteran's preenlistment 
physical examination, he reported a previous injury to his 
left knee in 1959, described as a ruptured medical meniscus.  
This previous injury was noted by the veteran's reported 
history.  Physical examination did not reveal any defects.  
Therefore, the veteran is presumed sound at time of 
enlistment and this reported history does not constitute a 
notation in the medical records that would rebut the 
presumption of soundness.  See 38 C.F.R. 3.304(b)(1).

However, in the July 1963 Board of Medical Survey (BMS) 
report, after the veteran's injury in service, the veteran 
reported frequent recurrent episodes of left knee effusion, 
pain, and locking in his left knee since the injury in 1959.  
He stated surgery was recommended multiple times, but he 
refused.  In addition, he reported nightly effusion and 
locking in his left knee since he had entered the service.  
These symptoms of reported pain in his left knee occurred 
before the July 1963 in-service injury.  Further, after a 
physical examination, the BMS found that the veteran's left 
knee disability did not occur in service; rather, it pre-
existed service.  Therefore, because the BMS found that his 
injury pre-existed service and, after enlistment in service, 
the veteran admitted to ongoing pain in his left knee prior 
to the July 1963 injury, the Board finds that there is clear 
and unmistakable evidence that demonstrates his left knee 
disability existed prior to service.  See 38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. § 3.304(b) (2004).

Further, the Board finds that there is clear and unmistakable 
evidence establishing the veteran's pre-existing left knee 
disability was not aggravated by service.  By the veteran's 
statements, he experienced frequent recurrent episodes of 
left knee effusion and pain and locking prior to service.  
During his brief period of service, he experienced similar 
symptoms.  Further, the BMS found that there was no evidence 
the veteran's left knee injury was permanently aggravated by 
service.  During the intervening years from 1959 until 1998, 
when he was treated for left knee cellulitis, records are 
silent for left knee pathology.   
In sum, as it has been determined that the veteran's left 
knee disability pre-existed service and was not aggravated 
therein, the veteran's claim for service connection for a 
left knee disability must be denied.


ORDER

Service connection for internal derangement of the left knee 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


